FILED
                            NOT FOR PUBLICATION
                                                                              AUG 30 2016
                     UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


RICHARD LOUIS ARNOLD PHILLIPS,                   No.   16-15487

               Petitioner - Appellant,           D.C. No.
                                                 1:14-cv-01068-LJO-SAB
 v.

DAVE DAVEY, Warden, California State             MEMORANDUM*
Prison at Corcoran,

               Respondent - Appellee.


                     Appeal from the United States District Court
                        for the Eastern District of California
                     Lawrence J. O’Neill, Chief Judge, Presiding

                             Submitted August 8, 2016**
                              San Francisco, California

Before: WALLACE and GRABER, Circuit Judges, and LYNN,*** Chief District
Judge.

      Petitioner’s request for a certificate of appealability is DENIED.

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         ***
             The Honorable Barbara M. G. Lynn, United States Chief District
Judge for the Northern District of Texas, sitting by designation.